



SUBORDINATION AGREEMENT
This Subordination Agreement (the “Agreement”) is made as of July 6, 2020, by
and between Daewoong Pharmaceutical Co., Ltd. (“Creditor”), and OXFORD FINANCE
LLC, a Delaware limited liability company with an office located at 133 North
Fairfax Street, Alexandria, Virginia 22314, in its capacity as Collateral Agent
(as hereinafter defined) for the Lenders (as hereinafter defined).
Recitals
A.Pursuant to a Loan and Security Agreement (such agreement as it may be amended
from time to time, the “Loan Agreement”), dated as of March 15, 2019, among
OXFORD FINANCE LLC (in its capacity as Collateral Agent for the Lenders (the
“Collateral Agent”), the Lenders from time to time a party thereto, including,
without limitation, Oxford Finance LLC, EVOLUS, INC., a Delaware corporation
(“Borrower”) has requested and/or obtained certain loans or other credit
accommodations from Lenders to Borrower which are or may be from time to time
secured by assets and property of Borrower. Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Loan Agreement.
B.Creditor has extended loans or other credit accommodations to Borrower, and/or
may extend loans or other credit accommodations to Borrower from time to time.
C.In order to induce Lenders to extend credit to Borrower and, at any time or
from time to time, at Lenders’ option, to make such further loans, extensions of
credit, or other accommodations to or for the account of Borrower, or to
purchase or extend credit upon any instrument or writing in respect of which
Borrower may be liable in any capacity, or to grant such renewals or extension
of any such loan, extension of credit, purchase, or other accommodation as
Lenders may deem advisable, Creditor is willing to subordinate: (i) all of
Borrower’s indebtedness to Creditor (including, without limitation, principal,
premium (if any), interest, fees, charges, expenses, costs, professional fees
and expenses, and reimbursement obligations), whether presently existing or
arising in the future (the “Subordinated Debt”) to all of Borrower’s
indebtedness and obligations to the Collateral Agent and/or the Lenders on the
terms set forth herein; and (ii) all of Creditor’s security interests, if any,
to all security interests in the Borrower’s property in favor of the Collateral
Agent and/or the Lenders.
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
1.Creditor hereby acknowledges and agrees that (i) Creditor does not have any
lien on or security interest in any property of Borrower, whether now owned or
hereafter acquired, including, without limitation, the “Collateral” as defined
in the Loan Agreement, (ii) Borrower is prohibited from granting to the Creditor
any lien on or security interest in any property of Borrower, whether now owned
or hereafter acquired, including, without limitation, the Collateral and (iii)
the Creditor shall not take any lien on or security interest in any property of
Borrower whether now owned or hereafter acquired, including without limitation,
the Collateral. In furtherance of the foregoing, Creditor hereby subordinates to
the Collateral Agent and the Lenders any security interest or lien that Creditor
may have in any property of Borrower, including without limitation, the
Collateral. Notwithstanding the respective dates of attachment or perfection of
any security interest of Creditor and the security interest of the Collateral
Agent and the Lenders, the lien and security interest of the Collateral Agent
and the Lenders in any property of Borrower, whether now owned or hereafter
acquired, including, without limitation, the Collateral, shall at all times be
senior to the lien and security interest of Creditor.
2.All Subordinated Debt is subordinated in right of payment to all obligations
of Borrower to the Collateral Agent and the Lenders now existing or hereafter
arising, together with all costs of collecting such obligations (including
attorneys’ fees), including, without limitation, all interest accruing after the
commencement by or against Borrower of any bankruptcy, reorganization or similar
proceeding, and all obligations under the Loan Agreement (the “Senior Debt”).
3.Creditor will not demand or receive from Borrower (and Borrower will not pay
to Creditor) all or any part of the Subordinated Debt, by way of payment,
prepayment, setoff, lawsuit or otherwise, nor will Creditor exercise any remedy
with respect to the Subordinated Debt or any property of the Borrower, whether
now owned or hereafter acquired, including, without limitation, the Collateral,
nor will Creditor accelerate the Subordinated Debt, or commence, or cause to
commence, prosecute or participate in any administrative, legal or equitable
action against Borrower, until such time as (i) the Senior Debt is fully paid in
cash, and (ii) the Lenders have no commitment or obligation to lend any further
funds to Borrower, and (iii) all financing agreements among the Collateral Agent
and the Lenders and Borrower are terminated. Nothing in the foregoing paragraph
shall prohibit Creditor from converting all or any part of the Subordinated Debt
into equity securities of Borrower which do not have any call, put or other
conversion features that would obligate Borrower to pay any money (including the
payment of any dividends or other distributions for so long as the Senior Debt
remains outstanding) or deliver any other securities or consideration to the
holder.
4.Creditor shall hold in trust for the Collateral Agent and the Lenders and
promptly deliver to the Collateral Agent in the form received (except for
endorsement or assignment by Creditor where required by the Collateral Agent),
for application to the Senior Debt, any payment, distribution, security or
proceeds received by Creditor with respect to the Subordinated Debt other than
in accordance with this Agreement.





--------------------------------------------------------------------------------





5.In the event of Borrower’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, these provisions shall remain in full force and effect, and the
Collateral Agent’s and the Lenders’ claims against Borrower and the estate of
Borrower shall be paid in full before any payment is made to Creditor.
6.Until the Senior Debt is fully paid in cash and Lenders’ arrangements to lend
any funds to Borrower have been terminated, Creditor irrevocably appoints the
Collateral Agent as Creditor’s attorney-in-fact, and grants to the Collateral
Agent a power of attorney with full power of substitution, in the name of
Creditor or in the name of the Collateral Agent and/or the Lenders, for the use
and benefit of the Collateral Agent and the Lenders, without notice to Creditor,
to perform at the Collateral Agent’s option the following acts in any
bankruptcy, insolvency or similar proceeding involving Borrower:
(i)To file the appropriate claim or claims in respect of the Subordinated Debt
on behalf of Creditor if Creditor does not do so prior to 30 days before the
expiration of the time to file claims in such proceeding and if the Collateral
Agent elects, in its sole discretion, to file such claim or claims;
(ii)To accept or reject any plan of reorganization or arrangement on behalf of
Creditor and to otherwise vote Creditor’s claims in respect of any Subordinated
Debt (but exclusive of the Creditor Offset) if Creditor does not do so prior to
10 days before the expiration of the time so to do, in any manner that the
Collateral Agent deems appropriate for the enforcement of its rights hereunder.
In addition to and without limiting the foregoing: (x) until the discharge of
the Senior Debt, Creditor shall not, in its capacity as a holder of the
Subordinated Debt (but without regard with respect to the Creditor Offset)
commence, support, encourage, or join in any involuntary bankruptcy petition or
similar action or proceeding against Borrower, and (y) if an Insolvency
Proceeding occurs:  (i) Creditor shall not, except acting in respect of rights
and remedies under the License and Supply Agreement, in respect of the Creditor
Offset, or in respect of the conversion rights under the Creditor Note (the
“Preserved Rights”), assert, without the prior written consent of Collateral
Agent, any application, claim, complaint, motion, objection or argument in
respect of the Collateral in connection with any Insolvency Proceeding,
including, without limitation, any application, claim, complaint, motion,
objection or argument seeking adequate protection, to invalidate or subordinate
any lien on the Collateral, to surcharge Collateral, to borrow money and/or
encumber the Collateral, to convert or dismiss the Insolvency Proceeding, to
appoint an examiner or trustee, or relief from the automatic stay; in each of
the foregoing matters, in respect of the Collateral, (ii) Collateral Agent may
consent to the use of cash collateral on such terms and conditions and in such
amounts as it shall in good faith determine without seeking or obtaining the
consent of Creditor (except acting in respect of the Preserved Rights) as (if
applicable) holder of an interest in the Collateral, (iii) if use of cash
collateral by Borrower is consented to by Collateral Agent, Creditor (except
acting in respect of the Preserved Rights) shall not oppose such use of cash
collateral for any reason, except if such use is to pursue claims, litigation,
or proceedings against Creditor or any of its affiliates, and (iv) Creditor
(except acting in respect of the Preserved Rights) shall not object to, or
oppose, any sale, abandonment, or other disposition of any assets comprising all
or part of the Collateral, free and clear of security interests, liens and
claims of any party, including Creditor (except acting in respect of the
Preserved Rights) under Section 363 of the United States Bankruptcy Code, a plan
of reorganization or liquidation, or otherwise, for any reason if such action is
supported by the Collateral Agent and, if requested by Collateral Agent,
Creditor (except acting in respect of the Preserved Rights) shall affirmatively
and promptly consent to such sale or disposition of such assets, if Collateral
Agent has consented to, or supports, such sale or disposition of such assets,
and (v) Creditor (except acting in respect of the Preserved Rights) shall not
file a proof of claim or vote on any chapter 11 plan with respect to any claim
of Creditor that is secured, in whole or in part, by the Collateral. For the
avoidance of doubt, nothing in this Agreement shall restrict, limit, waive or
otherwise impair (1) the rights of Creditor to defend or respond to any claims,
litigation or proceedings commenced against Creditor and/or any of its
affiliates, or to challenge or object to the proposed commencement of such
claims, litigation or proceedings, or (2) any and all rights, remedies, claims
and defenses of Creditor under the License and Supply Agreement.
7.Creditor shall immediately affix a legend to the instruments evidencing the
Subordinated Debt stating that the instruments are subject to the terms of this
Agreement. By the execution of this Agreement, Creditor hereby authorizes the
Collateral Agent and the Lenders to amend any financing statements filed by
Creditor against Borrower as follows: “In accordance with a certain
Subordination Agreement by and among the Secured Party, the Debtor and Oxford
Finance LLC, in its capacity as Collateral Agent, the Secured Party has
subordinated any security interest or lien that Secured Party may have in any
property of the Debtor to the security interest of Oxford Finance LLC and the
Lenders identified therein in all assets of the Debtor, notwithstanding the
respective dates of attachment or perfection of the security interest of the
Secured Party and Oxford Finance LLC and the Lenders.”
8.Neither the Borrower nor the Creditor may amend the terms of any Subordinated
Debt without the prior written consent of the Collateral Agent and the Lenders.
Without limiting the foregoing, no amendment of the documents evidencing or
relating to the Subordinated Debt shall directly or indirectly modify the
provisions of this Agreement in any manner which might terminate or impair the
subordination of the Subordinated Debt or the subordination of any security
interest or lien that Creditor may have in any property of Borrower. By way of
example, such instruments shall not be amended to (i) increase the rate of
interest with respect to the Subordinated Debt, or (ii) accelerate the payment
of the principal or interest or any other portion of





--------------------------------------------------------------------------------





the Subordinated Debt. The Collateral Agent and the Lenders shall have the sole
and exclusive right to restrict or permit, or approve or disapprove, the sale,
transfer or other disposition of any of the property or assets of the Borrower,
including, without limitation, the Collateral, except in accordance with the
terms of the Senior Debt. Upon written notice from the Collateral Agent of the
Collateral Agent’s and the Lenders’ agreement to release its lien on all or any
portion of the Collateral in connection with the sale, transfer or other
disposition thereof by the Collateral Agent and the Lenders (or by Borrower with
consent of the Collateral Agent and the Lenders), Creditor shall be deemed to
have also, automatically and simultaneously, released any lien or security
interest on such Collateral, and Creditor shall upon written request by the
Collateral Agent, immediately take such action as shall be necessary or
appropriate to evidence and confirm such release. All proceeds resulting from
any such sale, transfer or other disposition of the Collateral shall be applied
first to the Senior Debt until payment in full thereof, with the balance, if
any, to the Subordinated Debt, or to any other entitled party. If Creditor fails
to release any lien or security interest as required hereunder, Creditor hereby
appoints the Collateral Agent as attorney in fact for Creditor with full power
of substitution to release Creditor’s liens and security interests as provided
hereunder. Such power of attorney being coupled with an interest shall be
irrevocable.
9.All necessary action on the part of the Creditor, its officers, directors,
partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of
Creditor hereunder has been taken. This Agreement constitutes the legal, valid
and binding obligation of Creditor, enforceable against Creditor in accordance
with its terms. The execution, delivery and performance of and compliance with
this Agreement by Creditor will not (i) result in any material violation or
default of any term of any of the Creditor’s charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (ii) violate any
material applicable law, rule or regulation.
10.If, at any time after payment in full of the Senior Debt any payments of the
Senior Debt must be disgorged by the Collateral Agent or the Lenders for any
reason (including, without limitation, the bankruptcy of Borrower), this
Agreement and the relative rights and priorities set forth herein shall be
reinstated as to all such disgorged payments as though such payments had not
been made and Creditor shall immediately pay over to the Collateral Agent all
payments received with respect to the Subordinated Debt to the extent that such
payments would have been prohibited hereunder. At any time and from time to
time, without notice to Creditor, the Collateral Agent and the Lenders may take
such actions with respect to the Senior Debt as the Collateral Agent and the
Lenders, in their sole discretion, may deem appropriate, including, without
limitation, terminating advances to Borrower, increasing the principal amount,
extending the time of payment, increasing applicable interest rates, renewing,
compromising or otherwise amending the terms of any documents affecting the
Senior Debt and any collateral securing the Senior Debt, and enforcing or
failing to enforce any rights against Borrower or any other person. No such
action or inaction shall impair or otherwise affect the Collateral Agent’s and
the Lenders’ rights hereunder.
11.This Agreement shall bind any successors or assignees of Creditor and shall
benefit any successors or assigns of the Collateral Agent and the Lenders. This
Agreement shall remain effective until terminated in writing by the Collateral
Agent. This Agreement is solely for the benefit of Creditor and the Collateral
Agent and the Lenders and not for the benefit of Borrower or any other party.
Creditor further agree that if Borrower is in the process of refinancing any
portion of the Senior Debt with a new lender, and if the Collateral Agent and/or
the Lenders makes a request of Creditor, Creditor shall agree to enter into a
new subordination agreement with the new lender on substantially the terms and
conditions of this Agreement.
12.Creditor hereby agrees to execute such documents and/or take such further
action as the Collateral Agent and the Lenders may at any time or times
reasonably request in order to carry out the provisions and intent of this
Agreement, including, without limitation, ratifications and confirmations of
this Agreement from time to time hereafter, as and when requested by the
Collateral Agent.
13.This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.
14.Section 11 of the Loan Agreement (“Choice of Law, Venue and Jury Trial
Waiver; Judicial Reference”) is incorporated herein by this reference as though
fully set forth, and is applicable hereto for all purposes. Creditor
acknowledges and agrees that Creditor has read and understands the terms and
conditions of this Agreement, including but not limited to this Section 14.
15.This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments. Creditor is not relying on any representations by the Collateral
Agent, the Lenders or Borrower in entering into this Agreement and Creditor has
kept and will continue to keep itself fully apprised of the financial and other
condition of Borrower. This Agreement may be amended only by written instrument
signed by Creditor and the Collateral Agent.
16.Subject to Section 10 hereof, this Agreement shall terminate upon the
satisfaction in full, in cash of the Senior Debt and the termination of any
commitment to lend under the Loan Agreement.
[Balance of Page Intentionally Left Blank]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
OXFORD FINANCE LLC, as
Collateral Agent


By:     /s/Colette H. Featherly                    
Name: Colette H. Featherly                
Title:     Senior Vice President                









--------------------------------------------------------------------------------





CREDITOR:


DAEWOONG PHARMACEUTICAL CO., LTD.


By:     /s/Seng-Ho Jeon                    
Name: Seng-Ho Jeon                    
Title:     CEO                        
    





--------------------------------------------------------------------------------







The undersigned approves of the terms of this Agreement.


BORROWER:


EVOLUS, INC.


By:     /s/Lauren Silvernail                    
Name: Lauren Silvernail                
Title:     Chief Financial Officer                







